Citation Nr: 1724902	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  11-11 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial, compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to a total disability rating due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a video conference hearing in November 2013 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  

This case was previously remanded by the Board in December 2013 and April 2014 for further development.  Such development having been completed, the appeal is ready for adjudication.  Specifically, the Agency of Original Jurisdiction (AOJ) arranged for the Veteran to be examined as directed in the December 2013 remand, and obtained outstanding VA treatment records.  Further, in April 2014, the Board noted that the January 2014 VA examiner did not offer an opinion with respect to the TDIU claim as directed, but such deficiency was corrected when the AOJ obtained a VA addendum opinion in September 2016.  Moreover, the Board notes that the ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the Board finds substantial compliance with the prior remands and another remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

As discussed in the December 2013 and April 2014 remands, the Veteran asserted in the March 2011 notice of disagreement that he is unable to maintain gainful employment as a result of his bilateral hearing loss.  As such, a claim for individual unemployability was raised as part and parcel of the claim for an initial compensable rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation).  The TDIU issue is deemed as part and parcel of the initial rating claim on appeal but is listed as a separate issue on the title page for administrative purposes.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On examination in December 2010, the Veteran's bilateral hearing loss disability was manifested by Level II hearing in each ear; on examination in January 2014, the Veteran's bilateral hearing loss disability was manifested by Level I in the right ear and Level VI in the left ear.  Remaining evidence of record does not show manifestations of hearing loss worse than that noted during the December 2010 and January 2014 VA examinations. 

2.  The Veteran does not meet the schedular rating criteria for TDIU and there is no indication that his service-connected disabilities prevent him from securing or maintaining substantially gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2016).

2.  The criteria for entitlement to a TDIU are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The development in this case is addressed below.

Analysis

a.  Higher initial rating for bilateral hearing loss

The Veteran contends that he is entitled to a compensable rating for bilateral hearing loss.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Historically, service connection for bilateral hearing loss was established by a January 2011 rating decision, which assigned an initial noncompensable percent disability rating pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100, effective July 27, 2010, the day the Veteran's claim for service connection was received.

In connection with his claim for service connection, the Veteran underwent a VA-contracted examination in December 2010.  The examiner conducted both air conduction and bone conduction testing and determined that the bone conduction study better reflected the Veteran's hearing loss.  The pure tone thresholds using the bone conduction results, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
60+
LEFT
40
40
50
60
60

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 52.5 in each ear.   The examiner noted speech  recognition ability of 84 percent in each ear. 

The December 2010 VA examiner also noted the Veteran's reports of functional impairment including the Veteran's difficulty hearing in the presence of background noise.  There is no indication that the December 2010 VA examination was inadequate for rating purposes, therefore the Board will apply the December 2010 findings in its evaluation of the claim. 

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level II in each ear.  38 C.F.R. § 4.85.  Table VIA is not applicable with respect to the December 2010 examination findings because the VA examiner did not indicate that speech discrimination testing was inappropriate for the Veteran, and the examination report did not show the Veteran's right ear threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his pure tone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85 (c), 4.86(a).

Entering the category designation of Level II for the right ear and Level II for the left ear, results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

Audiometric testing during the January 2014 VA examination showed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
50
60
75
LEFT
60
55
65
60
75

The examiner noted an average pure tone threshold of 56 in the right ear and 64 in the left ear, using the pure tone findings from 1000 Hertz to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  Both the pure tone threshold test results and the word discrimination scores were found to be appropriate for the Veteran.  

The January 2014 VA examiner also noted the Veteran's reports of functional effects including difficulty hearing and understanding words in all situations.  There is no indication that the January 2014 VA examination was inadequate for rating purposes, therefore the Board will apply the January 2014 findings in its evaluation of the claim. 

Because the January 2014 VA examination report shows the Veteran's left ear pure tone threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), the Board will apply Table VIA to determine the appropriate Level for the left ear with respect to the January 2014 findings.  Such application results in a designation of Level V for the left ear.  Pursuant to 38 C.F.R. § 4.86(b), the Table VIA designated numeral will then be raised to the next higher Roman numeral.  Thus, the Board will apply Level VI designation for the left ear hearing loss. 

The Board notes that Table VIA is not applicable for the right ear designation in evaluating the January 2014 findings because the VA examiner did not indicate that speech discrimination testing was inappropriate for the Veteran, and the examination did not show the Veteran's right ear threshold to be 55 decibels or more at each of the four specific frequencies (1000, 2000, 3000, and 4000 Hertz), or that his pure tone threshold was 30 or lower at 1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85 (c), 4.86(a).

Relevant to the January 2014 findings, applying the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is Level I for the right ear.  38 C.F.R. § 4.85, Table VI.  

Entering the category designation of Level I for the right ear and Level VI for the left ear results in a zero percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The Board acknowledges that if it applied the December 2010 Level II designation for the right ear, and the January 2014 Level VI designation for the left ear, such would warrant a ten percent disability rating under Table VII.  However, the regulation does not provide for an allowance to mix and match audiological results.  As there is no indication that any of the audiological test results are inadequate, the Board finds that the Veteran's hearing loss is best evaluated by applying Table VII to the corresponding left and right Level designations for each examination.  In other words, applying Table VII to the December 2010 results to determine the appropriate evaluation relevant to that time.  Then applying Table VII to the January 2014 results to determine the appropriate evaluation relevant to that time.

In summary, based on the VA audiological examinations of record, the Board finds that the Veteran is not entitled to an initial compensable rating for his bilateral hearing loss at any time.

Review of the Veteran's medical records does not demonstrate that his bilateral hearing was worse, at any time, than as reported on the VA examinations.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that, while he is competent to report symptoms such as difficulty understanding speech and having to turn up the volume on the television, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his bilateral hearing loss.  Neither VA examination report reveals audiological evaluations that would warrant a compensable rating.  Similarly, VA treatment records do not contain hearing acuity findings that would warrant a compensable rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a compensable rating at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


b.  TDIU

In the Veteran's March 2011 notice of disagreement, he reported that he could no longer work due to his right ear hearing loss.  Based on this statement, in the December 2013 and April 2014 remands, the Board sought further development as a claim for individual unemployability was raised as part and parcel of the claim for an initial compensable rating.  See Rice, supra.  

In response to the remands, the AOJ sent the Veteran a letter in January 2016 informing him of the requirements for a TDIU.  In the letter, the AOJ also requested that the Veteran complete an enclosed VA Form 21-8940 regarding employment, if the Veteran believed he was entitled to a TDIU.  The Veteran did not respond to the letter.  Nevertheless, the Board finds that the appeal for TDIU as part and parcel of the initial rating claim remains open.  See Rice, supra.  

Although the December 2016 supplemental statement of the case (SSOC) did not separately address the issue of entitlement to TDIU, the AOJ properly discussed whether the Veteran's service connected hearing loss disability prevented him from maintaining substantially gainful employment in its discussion of the initial rating claim.  Therefore, the Board finds that a remand for issuance of an SSOC is not required to address the issue of entitlement to TDIU as it is part and parcel of the initial rating claim.  See Rice, supra.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that the Veteran is service-connected for the following: bilateral hearing loss (noncompensable) and tinnitus (10 percent).  Therefore, the Veteran's service-connected disabilities do not satisfy the schedular criteria for a TDIU. 38 C.F.R. § 4.16(a). 

Where a Veteran does not meet the percentage requirements, but there is evidence of unemployability, the claim for TDIU will be referred to the Director of VA's Compensation and Pension Service.  38 C.F.R. § 4.16(b).  If the Veteran does not meet the percentage requirements, the Board cannot grant TDIU in the first instance, but must first insure that the TDIU claim is referred to the Director of Compensation and Pension (C&P) for adjudication.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

As the Veteran reported that he is unable to work due to service connected hearing loss despite having a combined disability rating that does not meet the schedular requirements for TDIU, the Board must determine whether there is evidence that the Veteran's service-connected disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a TDIU is limited to consideration of service-connected disabilities.

The record reflects that the Veteran worked post-service as a janitor, delivery man, and contractor.  See December 2010 VA-contracted examination report.  A March 1996 VA audiological consult noted the Veteran's report that he used to work around printers.  The record did not indicate any report that the Veteran stopped working due to audiological disabilities. 

In accordance with Martinak, the December 2010 VA examiner noted that the Veteran's hearing loss and tinnitus would have a considerable effect on his occupation given his difficulty hearing in the presence of background noise.  The January 2014 VA examiner noted the Veteran's reported impact on ordinary conditions of life as experiencing difficulty hearing and understanding words in all situations.  

In the September 2016 VA opinion, a different VA examiner reviewed the Veteran's claims file, including the Veteran's statements that he experienced difficulty hearing and understanding others.  However, the examiner addressed the audiological test findings in January 2014, in particular the speech discrimination scores, and noted that the Veteran's speech discrimination was excellent in the right and left ears given the 96 percent and 100 percent speech discrimination scores, respectively.  The examiner explained that those scores meant that if the sound level of speech was increased, the Veteran would understand almost every word in quiet situations. 

The September 2016 VA examiner noted that the Veteran was issued hearing aids in March 2014 and determined that with proper hearing aid usage from a reasonable distance away from the speaker and utilizing face-to-face conversations, the Veteran would be expected to have limited difficulty hearing conversational speech.  The examiner explained that the Veteran would be expected to have only limited difficulty hearing on the telephone with his hearing aids as they utilize an induction coil to hear on the telephone.  The examiner acknowledged that the Veteran may still experience some difficulty hearing while in the presence of background noise due to acoustic features of the hearing aids and decreased auditory processing due to normal aging process.  The examiner noted that if the Veteran was working, he would need to utilize binaural amplification and effective communication skills in order to maximize speech understanding.  However, the examiner found that such modifications should not impact the Veteran's ability to work.

In summary, the September 2016 VA examiner found that with proper binaural hearing aid usage and effective communication skills, the Veteran's bilateral hearing loss and tinnitus should not impede his ability to secure or follow a substantially gainful employment consistent with his education and employment background.

The Veteran has not submitted any medical opinions indicating that his service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.  Despite the December 2010 VA examiner's finding that there would be "considerable" effect on the Veteran's usual occupation, the examiner did not go so far as to find that the Veteran would be unable to maintain substantially gainful employment.  

A review of the VA examinations and treatment records similarly do not show such evidence.  In this regard, a February 2016 VA treatment record noted with respect to occupation, that the Veteran reported that he was retired and worked in his yard.  Again, there was no indication that the Veteran stopped working due to hearing loss or that his hearing loss prevented him from maintaining substantially gainful employment.  

The Board finds that evidence of record is adequate for the Board to determine whether referral for an extraschedular TDIU is warranted.  The ultimate question of whether a Veteran is capable of securing or following substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board observes that medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In this case, the Board accords great probative weight to the September 2016 VA opinion.  Specifically, the VA examiner considered the full record, to include the Veteran's work history and complaints regarding the impact that the service-connected disabilities have on the Veteran's ability to perform his employment duties.  Moreover, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Consequently, the Board assigns great probative value to the September 2016 VA opinion.  

The Board acknowledges the Veteran's statement in the March 2011 notice of disagreement that he is unable to work due to his right ear hearing loss as well as similar statements made during his hearing before the Board.  However, the Board also notes that at the time that those statements were made, the Veteran was not using hearing aids.  Since then, he was issued hearing aids in March 2014.  Further, when offered the opportunity to complete the VA Form 21-8940 regarding a claim for TDIU, the Veteran did not respond.  He has not presented any additional argument in favor of his claim for TDIU as part and parcel of the initial rating claim.  There is no indication that even when the Veteran was not using hearing aids, that his hearing loss and tinnitus prevented him from working.  Again, although the December 2010 VA examiner noted the disabilities had "considerable" effect on the Veteran's occupation, the examiner did not go so far as to indicate that the Veteran could not work. 

Further, to the extent that the Veteran attempts to establish entitlement to a TDIU on the basis of lay assertions alone, the Board finds that the lay assertions are outweighed by the more probative September 2016 VA audiological opinion.  In this regard, the audiological opinion also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms. 

Based on all pertinent evidence of record, the Board finds that the Veteran is not incapable of securing or following a substantially gainful occupation due to his service-connected disabilities.  As such, referral to the Director of Compensation and Pension for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to service-connected disabilities.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to an initial, compensable rating for bilateral hearing loss is denied.

TDIU is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


